Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of responsive to identifying a digital image from a data repository, wherein the digital image is associated with the geographical location of the user device and the viewpoint of the user device, and populating an augmented reality application on the user device with the digital image, wherein the digital image overlays a depiction of the real-world displayed on the user device, providing a virtual view window of the area outside of the enclosed area, wherein the user device is located within the enclosed area and wherein the environmental characteristics of the user device include environmental characteristics of an area outside of the enclosed area are not taught or rendered obvious with the cited prior arts.  Basso et al. (US 2010/0157063) discloses a virtual window mounted on a wall with the same viewing direction of a video camera 1012 that shows live outside scenery (Figure 10).  Balasian et al. (US 2019/0236844) discloses a virtual 3D model of ducts and pipes that are outside of an enclosed room (Figures 16, 17).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFFREY J CHOW/Primary Examiner, Art Unit 2612